Cole, J.
We are inclined to bold that there was no abuse of discretion on the part of the court below in granting a new trial. It is a matter of some doubt, perhaps, whether, upon the facts as disclosed by the evidence, there was such a case of fraud established as justified the rescission of the contract. Upon that point, however, we must not be understood as expressing a definite opinion, but only as sajdng that to our minds the case is not entirely clear, and the court below was unquestionably right in proceeding with much caution. It is possible that such a relation of confidence and trust existed between the plaintiff and the defendant Vollmar, or from the great influence which the latter acquired over the former, that the parties did not stand upon an equal footing, and that any representations made by Vollmar in respect to the value of the property the plaintiff hád the right to rely upon without seeking information from other sources. If such a relation did in fact exist, then it was clearly the duty of Vollmar not to take advantage of his position and influence for the purpose of inducing the plaintiff to purchase property of him at a price far above its actual value. The doctrine is familiar and elementary, that, as between parties standing in a fiduciary relation, the utmost good faith must be observed, and that a court of equity will see to it that the confidence which has been reposed by one party in the other shall not be betrayed. There are, doubtless, strong grounds for saying that under the circumstances Vollmar and the plaintiff held some such relation to each other, and that it would be inconsistent with the principles of equity to allow the former to obtain any advantage at the expense of his confiding countryman. The testimony introduced by the plaintiff tended to show that the real estate was not worth what Vollmar represented its actual value to be, when the purchase was made. It is said by the counsel for the defendants, that the plaintiff was an intelligent man, competent to do business; that the real estate was before his eyes, was the frequent subject of discussion between him and others; and *233that be dickered and bargained with Vollmctr, as to the price and terms, upon an equal footing. It is not our purpose to go into any general discussion of the case upon the merits. What we have said is merely intended to show that to our minds there was no abuse of discretion on the part of the circuit court in granting a new trial. The value of the property at the time of the purchase was an important question in the case. This question, it appears, the defendants had not deemed it necessary to meet with evidence on their side at the trial, for reasons already stated. The circuit court had better opportunities for knowing whether anything had occurred during the trial calculated to prevent the defendants from meeting that issue. And we are unable to say that the court did not exercise a sound legal discretion upon all the facts before it.
Of the power of the court to grant a new trial in an equity mase we think there can be no serious doubt. That power has been exercised by this court on remanding causes to the circuit, where the circumstances of the case were such as to require it in order to do complete justice.
By the Court — The order of the circuit court granting the new trial is affirmed.